Citation Nr: 1447699	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability, claimed as an upper torso disability.

3. Entitlement to service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for disabilities of the low back and upper torso, and myasthenia gravis. 

In April 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records are dated in June 2011. On remand, the Veteran's updated VA treatment records should be obtained. 

The Veteran submitted a January 2008 VA Form 21-4142, Authorization and Consent to Release Information to the VA, in favor of Dr. Hernandez. The RO requested the Veteran's private treatment records from Dr. Hernandez in February 2009 and March 2009, however, there was no response. On remand, the AOJ should obtain an updated authorization from the Veteran and make a final attempt to secure his private treatment records. 

Also, private treatment records dated in May 2003 indicate that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). On remand, the Veteran's SSA records should be obtained.

During the course of the appeal, the Veteran has asserted that he fell off of a ladder during service and injured his low back. At the time of his April 2014 Board hearing, he also asserted that his limbs "gave out" when he fell and he believed that his cervical spine disability and myasthenia gravis were present at that time and caused his fall. His service treatment records dated in December 1981 indicate that the Veteran sought treatment for low back pain after lifting heavy soda one month prior and was diagnosed with low back strain and spasm. In February 1982, he reported a history of low back pain for four months and was diagnosed with low back pain by history. X-ray examination at that time was negative. 

The Veteran underwent VA examination in March 2009, at which time the examiner did not diagnose a low back disability. The examiner opined that the Veteran's low back pain was less likely due to his in-service lumbosacral strain and that there was no cause and effect relationship with his history of multiple cervical disk protrusions and excisions and service. Sufficient rationale for the opinions rendered was not provided.

The Board notes that the Veteran's private treatment records dated in September 2000 indicate that he underwent magnetic resonance imaging (MRI) and was diagnosed with minor degenerative changes of the lumbar spine. Private MRI in November 2004 revealed multilevel disc herniation of the lumbar spine. VA treatment records dated in November 2008 indicate that the Veteran presented status-post cervical fusion after falling off of a truck in 2000.

The Board thus finds that a VA examination is required to ascertain whether the Veteran's lumbar and cervical spine disabilities and myasthenia gravis were incurred in or aggravated by service. The Board also seeks medical comment as to whether myasthenia gravis, and arthritis of the lumbar and cervical spine, if present, were manifest to a compensable degree within one year of separation from service. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the Hines, Illinois, VA Medical Center (VAMC) dated from June 2011 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified. 

2. Obtain and associate with the claims file all relevant records related to the Veteran's claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for his private treatment records from Dr. Hernandez. Advise the Veteran that he may submit his private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If a negative response is received from the Veteran, or any treatment facility, or if sufficient attempts to obtain the records are futile; he should be properly notified and the claims file properly documented.

4. Schedule the Veteran for a VA examination to determine the etiology of his lumbar and cervical spine disabilities. Complete physical examination and all indicated tests and studies should be completed.

(a) The examiner should specifically state if there is arthritis of the lumbar and/or cervical spine, and if so, opine as to whether it is at least as likely as not that such was manifest to a compensable degree within one year of separation from service, by June 1983.

(b) The examiner should opine as to whether it is at least as likely as not that any lumbar and/or cervical spine disability was incurred in service, or is otherwise related to service, specifically considering his documented low back strain and spasm and his reported symptoms related to weak limbs and falling off of a ladder and injuring his low back. 

5. Schedule the Veteran for a VA examination to determine the etiology of his myasthenia gravis. Complete physical examination and all indicated tests and studies should be completed.

(a) The examiner should opine as to whether it is at least as likely as not that myasthenia gravis was manifest to a compensable degree within one year of separation from service, by June 1983.

(b) The examiner should opine as to whether it is at least as likely as not that myasthenia gravis was incurred in service, or is otherwise related to service, specifically considering his reported symptoms related to weak limbs and falling off of a ladder. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

6. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims. If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



